                       1     GENTILE CRISTALLI
                             MILLER ARMENI SAVARESE
                       2     PAOLA M, ARMENI
                             Nevada Bar No. 8357
                       3     E-mail: parmeni@gcmaslaw.com
                             VINCENT SAVARESE III
                       4     Nevada Bar No. 2467
                             E-mail: vsavarese@gcmaslaw.com
                       5     Tel: (702) 880-0000
                             Fax: (702) 778-9709
                       6     Attorneys for Petitioner, David Robert Thomson

                       7                              IN THE UNITED STATES DISTRICT COURT

                       8                                   FOR THE DISTRICT OF NEVADA

                       9     DAVID ROBERT THOMSON,                               CASE NO. 2:17-cv-02932-RFB-GWF

                     10                                     Petitioner,

                     11      vs.

                     12      BRIAN WILLIAMS, et al. ,

                     13                                    Respondents.

                     14

                     15                 STIPULATION AND ORDER TO ALLOW PARTIES TO FILE A STATUS
                                           REPORT IN 60 DAYS AS TO THE STANDING OF PETITIONER’S
                     16                         APPEAL IN THE NEVADA COURT OF APPEALS
                     17              IT IS HEREBY STIPULATED by and between Petitioner, David Robert Thomson, by
                     18      and through his attorneys, Paola M. Armeni, Esq., and Vincent Savarese III, Esq., of the law firm
                     19      of Gentile Cristalli Miller Armeni Savarese, and Respondents, by and through Aaron Ford,
                     20      Nevada Attorney General, and Natasha M. Gebrael, Deputy Attorney General of the State
                     21      Nevada that the parties will file a Status Report in 60 days to advise the Court as to the status of
                     22      Petitioner’s state case pending before the Nevada Court of Appeals. If the matter has been
                     23      resolved at the time of the Status Report, Petitioner will request a deadline to file a Motion to
                     24      Seek Leave to File a Third Amended Petition for Writ of Habeas Corpus. If the state court
                     25      matter is not resolved within the 60 days, the parties will seek an additional time period for
                     26      another Status Report.
                     27              This Stipulation is entered into for the following reasons:
                     28            1.       Petitioner has an appeal pending before the Nevada Court of Appeals, Case No.
     Gentile Cristalli
 Miller Armeni Savarese                                                     1 of 3
     Attorneys At Law
410 S. Rampart Blvd., #420
Las Vegas, Nevada 89145
      (702) 880-0000
                       1     76102. On June 6, 2019, the Nevada Supreme Court transferred this case to the Nevada Court of

                       2     Appeals. To date, no decision has been issued on the appeal.

                       3          2.        The parties believe that for efficiency and judicial economy that the Nevada State

                       4     Court matter should be exhausted and fully completed prior to Petitioner making a request for

                       5     leave to file a Third Amended Petition for Writ of Habeas Corpus.

                       6          3.        Respondent’s stipulation to allow Petitioner additional time does not signify an

                       7     implied finding of a basis for tolling any applicable period of limitations or the waiver of any

                       8     other procedural defense.     Petitioner at all times remains responsible for calculating any

                       9     limitation periods and understands that, in granting an extension request, this Court makes no

                     10      finding or representation that the petition, any amendments thereto, and/or any claims contained

                     11      therein are not subject to dismissal as untimely.

                     12           4.        This stipulation is not filed for the purpose of delay, but in the interests of justice,

                     13      in order to ensure that Mr. Thomson has effective and thorough representation in his federal

                     14      habeas action as well as for judicial economy.

                     15           DATED this 3rd day of July, 2019.

                     16                                                     GENTILE CRISTALLI
                                                                            MILLER ARMENI SAVARESE
                     17
                                                                            /s/ PAOLA M. ARMENI_____________________
                     18                                                     PAOLA M. ARMENI
                                                                            Nevada Bar No. 8357
                     19                                                     VINCENT SAVARESE III
                                                                            Nevada Bar No. 2467
                     20                                                     Tel: (702) 880-0000
                                                                            Fax: (702) 778-9709
                     21                                                     Attorneys for Petitioner, David Robert Thomson

                     22                                                     AARON FORD
                                                                            Nevada Attorney General
                     23
                                                                            /s/ NATASHA M. GEBRAEL________________
                     24                                                     AARON FORD
                                                                            Nevada Attorney General
                     25                                                     NATASHA M. GEBRAEL
                                                                            Deputy Attorney General
                     26                                                     Nevada Bar No. 14367
                                                                            555 East Washington Avenue, #3900
                     27                                                     Las Vegas, NV 89101
                                                                            Tel: (702) 486-2625
                     28                                                     Fax: (702) 486-2377
     Gentile Cristalli
 Miller Armeni Savarese                                                     2 of 3
     Attorneys At Law
410 S. Rampart Blvd., #420
Las Vegas, Nevada 89145
      (702) 880-0000
                       1                                                  ORDER

                       2            Upon stipulation of the parties, and good cause appearing therefor,

                       3            IT IS HEREBY ORDERED that the parties shall have sixty (60) days from the date of

                       4     this Order to file a Status Report with the Court advising it of the status of Petitioner’s appeal

                       5     currently before the Nevada Appeals Court.

                       6                        9th day of July, 2019.
                                    DATED this _____

                       7
                                                                          ________________________________
                                                                          __________________________________________
                                                                          RICHARD
                                                                          UNITED     F. BOULWARE,
                                                                                  STATES              II JUDGE
                                                                                          DISTRICT COURT
                       8                                                  UNITED STATES DISTRICT JUDGE
                             United States of America,
                       9     vs.                                          DATED this
                             BRIAN WILLIAMS, et al.
                     10      CASE NO. 2:17-cv-02932-RFB-GWF
                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19
                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28
     Gentile Cristalli
 Miller Armeni Savarese                                                    3 of 3
     Attorneys At Law
410 S. Rampart Blvd., #420
Las Vegas, Nevada 89145
      (702) 880-0000
